John M. Kellogg, P. J. (concurring in result):
The plaintiff’s character is presumed to be good. If she relies upon the presumption, and makes no allegation of her character, I think if the defendant wishes to mitigate damages by proving her bad character that he must plead the mitigating circumstances under section 536 of the Code of Civil Procedure. I am not sure that compensatory damages cannot be mitigated. (Gressman v. Morning Journal Assn., 197 N. Y. 474, 480; Kiff v. Youmans, 86 id. 330.) But here the plaintiff has affirmatively alleged her good character, and under a general denial her bad character may be proved. (Lynch v. Figge, 194 App. Div. 126.) I concur in the result.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.